Case 3:17-cv-00461-REP Document 252 Filed 12/05/18 Page 1 of 6 PageID# 7073



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

 LULA WILLIAMS, et al.,

                Plaintiffs,

 v.

 BIG PICTURE LOANS, LLC, et al.,
                                                       Civil Action No.: 3:17-cv-00461-REP
                Defendants.


       REQUEST FOR EXPEDITED RULING ON BIG PICTURE LOANS, LLC AND
                     ASCENSION TECHNOLOGIES, LLC’S
                  MOTION TO STAY PENDING APPEAL AND
      SUPPLEMENTAL MOTION TO STAY ALL PROCEEDINGS PENDING APPEAL

        Big Picture Loans, LLC (“Big Picture”) and Ascension Technologies, LLC (“Ascension”)

(collectively, the “Tribal Defendants”), by counsel, and pursuant to Local Rule 7(E), hereby submit

this request for an expedited ruling and/or hearing on their pending Motion to Stay Pending Appeal

(Dkt. No. 137) and Supplemental Motion to Stay All Proceedings Pending Appeal (Dkt. No. 198).

        1.     On June 26, 2018, the Court denied the Tribal Defendants’ Motion to Dismiss for

Lack of Subject Matter Jurisdiction. (Dkt. No. 124.) The Tribal Defendants timely appealed that

order on July 17, 2018, see Dkt. No. 135, and that appeal remains pending before the United States

Court of Appeals for the Fourth Circuit.

        2.     On July 20, 2018, the Tribal Defendants moved to stay all proceedings before this

Court pending the outcome of their appeal, including on the bases that: (1) this Court and the co-

parties lacked jurisdiction over the Tribal Defendants due to the pending appeal on the issue of
Case 3:17-cv-00461-REP Document 252 Filed 12/05/18 Page 2 of 6 PageID# 7074



sovereign immunity; and (2) a stay was otherwise warranted as a matter of discretion. (See

generally Dkt. No. 138.) That Motion was fully briefed as of August 9, 2018.1

       3.      On July 25, 2018, the Court held its initial pretrial conference and held off setting

any deadlines in the case for the Tribal Defendants in light of their pending appeal. (ECF No. 147,

25:2-4: “Now, remember that at this juncture, you’re only dealing with Mr. Martorello. You are

not dealing with the defendants who filed a notice of appeal.”). The Court, however, set class

certification deadlines and a trial date as to co-Defendant Matt Martorello.

       4.      On October 2, 2018, the Tribal Defendants filed a Supplemental Motion to Stay All

Proceedings Pending Appeal of the Court’s June 26, 2018 Order. That Supplemental Motion was

fully briefed as of October 29, 2018 (with further briefing on Plaintiffs’ Motion to Strike Reply in

Support of Supplemental Motion to Stay being completed as of November 15, 2018).

       5.      On October 17, 2018, at the initial pretrial conference in the related case of Galloway

v. Big Picture Loans, LLC, Civil Action No. 3:18cv406, this Court stated on the record that it would

be ruling on the pending Motions to Stay in this action by the end of the following week (i.e., by

October 26, 2018). To date, no decisions have been issued on either Motion to Stay.

       6.      There is now pending before this Court a motion for class certification, which has

been fully briefed by Plaintiff and by co-Defendant Martorello; however, given their pending appeal,

the Tribal Defendants have not participated in that briefing, nor will they participate in the trial

against co-Defendant Martorello, set for March 2019.

       7.      The Tribal Defendants will be prejudiced if, for example, this Court grants the

pending class certification motion and the Fourth Circuit later affirms this Court’s decision denying

them sovereign immunity. Thus, the Tribal Defendants face the possibility of being required to


1
 Co-Defendant Matt Martorello also moved to stay proceedings, and his motion was fully briefed as of
August 2018 but also has not been decided. (See Dkt. No. 140.)
                                                 2
Case 3:17-cv-00461-REP Document 252 Filed 12/05/18 Page 3 of 6 PageID# 7075



participate in a class action case in this Court, without having been heard on the class certification

issue. Decisions made in connection with the March 2019 trial of co-Defendant Martorello could

likewise prejudice the Tribal Defendants in the event the Fourth Circuit affirms this Court’s decision

denying them sovereign immunity.

       8.      Since the initial pretrial conference in Galloway, Plaintiffs’ counsel has issued

written discovery requests to Big Picture and Ascension in Galloway, see Exhibit A, and they have

also issued more than 75 subpoenas in Williams and in Galloway seeking to discover information

about the Tribal Defendants’ loan data and business activities. See Exhibit B. Those subpoenas

have been issued to dozens of state attorneys general, banks, software companies, credit reporting

agencies, creditors, attorneys and law firms, and virtually anyone else they can identify all with the

singular purpose of obtaining information about Big Picture’s loans.

       9.      Plaintiffs’ counsel also proceeded to depose a former Ascension officer about his role

at Ascension, and they have also deposed Matt Martorello. The Tribal Defendants did not participate

in those depositions due to the lack of jurisdiction over them and concerns over waiver of immunity.

       10.     With trial quickly approaching, Matt Martorello has had no choice but to serve

several Rule 45 subpoenas on The Tribal Defendants seeking information to prepare his defense,

and fifteen subpoenas in that regard have been served on the Tribal Defendants during the past two

weeks. See Ex. B.

       11.     Matt Martorello has also deposed the named Plaintiffs. The Tribal Defendants did

not participate in those depositions due to the lack of jurisdiction over them and concerns over waiver

of immunity.




                                                  3
Case 3:17-cv-00461-REP Document 252 Filed 12/05/18 Page 4 of 6 PageID# 7076



       12.     For the reasons above, the Tribal Defendants respectfully request that the Court: (1)

issue an immediate ruling and/or conduct a prompt hearing on their pending Motions to Stay; and

(2) award them such further relief as the Court deems appropriate.


                                             BIG PICTURE LOANS, LLC
                                             ASCENSION TECHNOLOGIES, LLC


                                             By:/s/ Timothy J. St. George
                                             Timothy J. St. George
                                             Virginia State Bar No. 77349
                                             David N. Anthony
                                             Virginia State Bar No. 31696
                                             Counsel for Tribal Defendants
                                             TROUTMAN SANDERS LLP
                                             1001 Haxall Point
                                             Richmond, Virginia 23219
                                             Telephone: (804) 697-5410
                                             Facsimile: (804) 698-5118
                                             Email: david.anthony@troutmansanders.com
                                             Email: tim.stgeorge@troutmansanders.com

                                             Justin A. Gray (admitted pro hac vice)
                                             Anna M. Bruty (admitted pro hac vice)
                                             ROSETTE, LLP
                                             25344 Red Arrow Highway
                                             Mattawan, MI 49071
                                             Telephone: (269) 283-5005
                                             Facsimile: (517) 913-6443
                                             Email: jgray@rosettelaw.com




                                                 4
Case 3:17-cv-00461-REP Document 252 Filed 12/05/18 Page 5 of 6 PageID# 7077



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of December 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System which will then send a notification of such

filing (NEF) to the following:

 Leonard A. Bennett                                 Beth E. Terrell (admitted pro hac vice)
 Elizabeth W. Hanes                                 Elizabeth A. Adams (admitted pro hac vice)
 Craig C. Marchiando                                Jennifer R. Murray (admitted pro hac vice)
 CONSUMER LITIGATION ASSOCIATES                     TERRELL MARSHALL LAW GROUP PLLC
 763 J. Clyde Morris Blvd., Suite 1A                936 North 34th St., Suite 300
 Newport News, VA 23601                             Seattle, WA 98103-6689
 Telephone: 757-930-3660                            Telephone: 206-816-6603
 Facsimile: 757-930-3662                            Facsimile: 206-319-5450
 Email: lenbennett@clalegal.com                     Email: bterrell@terrellmarshall.com
 Email: elizabeth@clalegal.com                      Email: eadams@terrellmarshall.com
 Email: craig@clalegal.com                          Email: jmurray@terrellmarshall.com
 Counsel for Plaintiffs                             Counsel for Plaintiffs

 Kristi C. Kelly                                    David F. Herman (admitted pro hac vice)
 Andrew J. Guzzo                                    Jonathan P. Boughrum (admitted pro hac vice)
 Casey S. Nash                                      Richard L. Scheff (admitted pro hac vice)
 KELLY & CRANDALL PLC                               ARMSTRONG TEASDALE
 3925 Chain Bridge Road, Suite 202                  1500 Market Street
 Fairfax, VA 22030                                  12th Floor, East Tower
 Telephone: 703-424-7570                            Philadelphia. PA 19102
 Facsimile: 703-591-0167                            Telephone: 215-246.3479
 Email: kkelly@kellyandcrandall.com                 Facsimile: 215-569.8228
 Email: aguzzo@kellyandcrandall.com                 Email: dherman@armstrongteasdale.com
 Email: casey@kellyandcrandall.com                  Email: jboughrum@ armstrongteasdale.com
 Counsel for Plaintiffs                             Email: rscheff@ armstrongteasdale.com
                                                    Counsel for Matt Martorello
 James W. Speer
 VIRGINIA POVERTY LAW CENTER
 919 E. Main Street, Suite 610
 Richmond, VA 23219
 Telephone: 804-782-9430
 Facsimile: 804-649-0974
 Email: jay@vplc.orga
 Counsel for Plaintiffs

 Eleanor Michelle Drake
 John G. Albanese
 Berger & Montague PC

                                                5
Case 3:17-cv-00461-REP Document 252 Filed 12/05/18 Page 6 of 6 PageID# 7078



 43 S.E. Main Street
 Suite 505
 Minneapolis, MN 55414
 Telephone: (612) 594-5999
 Facsimile: (612) 584-4470
 Email: emdrake@bm.net
 Email: jalbanese@bm.net
 Counsel for Plaintiffs


                                  /s/ Timothy J. St. George
                                  Timothy J. St. George
                                  Virginia State Bar No. 77349
                                  Counsel for Tribal Defendants
                                  TROUTMAN SANDERS LLP
                                  1001 Haxall Point
                                  Richmond, Virginia 23219
                                  Telephone: (804) 697-1245
                                  Facsimile: (804) 698-1300
                                  Email: tim.stgeorge@troutman.com




                                     6
37057027
